Case 3:17-cv-00079-H-LL Document 189-2 Filed 01/30/20 PageID.5878 Page 1 of 9




 1 SULLIVAN HILL REZ & ENGEL
   A Professional Law Corporation
 2 Shannon D. Sweeney, SBN 204868
   Michael A. Zarconi,
                   th
                       SBN 288970
 3 600 B Street, 17 Floor
   San Diego, California 92101
 4 Telephone: (619) 233-4100
   Fax Number: (619) 231-4372
 5 9404.17558
 6 Attorneys for Defendants BEYOND REVIEW, LLC;
   IMAGE ENGINE, LLC; and WILLIS GROUP, LLC
 7
 8
 9
                             UNITED STATES DISTRICT COURT
10
                       SOUTHERN DISTRICT OF CALIFORNIA
11
   ENSOURCE INVESTMENTS LLC,               )   Case No. 3:17-cv-0079-H-LL
12 a Delaware limited liability company,   )
                                           )   DECLARATION OF SHANNON D.
13              Plaintiff,                 )   SWEENEY IN SUPPORT OF
                                           )   DEFENDANTS BEYOND REVIEW,
14 v.                                      )   LLC; IMAGE ENGINE, LLC; and
                                           )   WILLIS GROUP, LLC’s AMENDED
15 THOMAS P. TATHAM, an                    )   BILL OF COST
   individual; MARK A. WILLIS, an          )
16 individual; PDP MANAGEMENT              )
   GROUP, LLC, a Texas limited             )   Judgment Entered: December 19, 2019
17 liability company; TITLE ROVER,         )
   LLC, a Texas limited liability          )   Magistrate Judge: Hon. Linda Lopez
18 company; BEYOND REVIEW,                 )   District Judge:   Hon. Marilyn L. Huff
   LLC, a Texas limited liability          )
19 company; IMAGE ENGINE, LLC, a           )
   Texas limited liability company;        )
20 WILLIS GROUP, LLC, a Texas              )
   limited liability company ; and         )
21 DOES 1-50,                              )
                                           )
22              Defendants.                )
                                           )
23
24
25
26
27
28
                                           1              Case No. 3:17-cv-0079-H-LL
Case 3:17-cv-00079-H-LL Document 189-2 Filed 01/30/20 PageID.5879 Page 2 of 9




 1         I, Shannon D. Sweeney, declare as follows:
 2         1.    I am an attorney at law, admitted to practice in the State of California and
 3 in the United States District Court for the Southern District of California. I am a
 4 partner at Sullivan Hill Rez & Engel, APLC, counsel of record for the Defendants in
 5 the above-entitled matter.
 6         2.    I have personal knowledge of the facts set forth below, and if I am called
 7 to testify, I could and would do so competently.
 8         3.    This declaration is submitted in support of Defendants Image Engine,
 9 Beyond Review and the Willis Group’s Amended Bill of Costs, filed concurrently
10 herewith. All costs listed herein and in the Defendants’ Amended Bill of Costs are
11 allowable by law, are correctly stated, and were necessarily incurred. Defendants are
12 entitled to an award of costs in the amount of $6,303.76 based upon the taxable costs
13 identified under 28 U.S.C. § 1920 and Local Civil Rule 54.1.
14         4.    Defendants incurred the following costs for deposition transcripts in this
15 case, which are recoverable pursuant to Local Civil Rule 54.1(b)(3) and 28 U.S.C.
16 §1920(2). These depositions were necessarily obtained for use in this case.
17
18              DATE                     DEPONENT                           COST
19 10/29/2018                     Justin Pannu (Transcript)     $2,724.50
20 10/29/2018                     Justin Pannu (DVD)            $1,405.50
21 4/29/2019                      Joe Haynes (Transcript)       $519.75
22 5/20/2019                      Susan Killen (Transcript)     $763.06
23 6/5/2019                       Brent Stanley (Transcript)    $890.95
24 TOTAL                                                        $6,303.76
25 / / /
26 / / /
27 / / /
28
                                               2               Case No. 3:17-cv-0079-H-LL
Case 3:17-cv-00079-H-LL Document 189-2 Filed 01/30/20 PageID.5880 Page 3 of 9




1
2        5.     Attached as Exhibit “A” hereto are true and correct copies of invoices for
3 the deposition transcripts.
4        I declare under penalty of perjury that the foregoing is true and correct.
5 Executed on January 30, 2020, in San Diego, California.
6
7
8                                      By:   /s/  Shannon D. Sweeney
                                             Shannon D. Sweeney
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3              Case No. 3:17-cv-0079-H-LL
Case 3:17-cv-00079-H-LL Document 189-2 Filed 01/30/20 PageID.5881 Page 4 of 9




                                                           EXHIBIT A
            Case 3:17-cv-00079-H-LL Document 189-2 Filed 01/30/20 PageID.5882 Page 5 of 9
                                                                                                                                           E
·.Peterson Reporting
                                                                                        5
                                                                                                voice No             Invoice Date            Job No.
     Nationwide Litigation                                                                       417312    •            11/26/2018            233970
 530 B Street Suite 350         800 649 6353 toll-free                                          Job Date                         Case No.              _   _I
 San Diego, CA 92101            619 260 1069   tel                                      I     ~/29/2018--~1-7-CV_0_0_7_9_H_J_M_A___________                    :
 pete1·sonreporting.com         619 688 1733 fax                                        -------------.1-------------------l
                                                                                                      Case Name            I
                                                                                               ---------------------------~
                                                                                    i
                                                                                            Ensource Investment v. Thomas P. Tatham
                                                                                    i
       Shannon Sweeney                                                           .)
       Sullivan, Hill, Rez & Engel                                                                                  Payment Terms
       600 B Street
                                                                                            Due upon receipt
       17th Floor
       San Diego CA 92101-3540
                                                                                                       oL/-t7S$
 Original and one certified transcript of the deposition of:
       Justin Pannu                                                                                   336.00 Paqes                                  1,622.88
       v      Hourly                                                                                    7.00 Hours                                   245.00
        v    Over-time                                                                                                                                75.00
              Delivery                                                                                                                                 18.00
             Production and Processing                                                                                                                39.50
             Exhibit(s)                                                                               345.00                                         165.60
             Color Exhibit(s)
             Exhibit Book(s)
                                                ---z;   /)- ~ e1c.d :J1.u/
                                                 I//~~ I'CLrl~       Jf:       s.oo
                                                                               2.op
                                                                                                                                                       8.00
                                                                                                                                                      20.00
             Condensed Transcript                                     i.f/JtJJ0     Dol) W                 1{;                                        25.oo I

             ~:::::~:porrPackage AdvanceFor~~~:-~-- 2~::fV/ ~~                                                                                        35.00    I
                                                                                                                                                      35.52    1

                                                                                                                                                     417.00    I
             Archiving fee                                                                                                                            18.00
                                          Defer Costs                                                                                                          V
                                           .      .                                                    TOTAL DUE >>>                           $2,724.50 ~
                                          Direct Bill                                                  AFTER 1/10/2019 PAY                         $2,996.951

 Access your transcripts, invoices and more on our secure online repository by emailing calendar@petersonreporting.com for your                                1


 username, password and link to your exclusive web page.                                                                                                       j


Tax ID: XX-XXXXXXX                                                                                               Phone: 619-233-4100     Fax:619-231-4372

                                                     Please detach bottom portion and return with payment.



 Shannon Sweeney                                                                        Invoice No.            417312
 Suilivan, Hill, Rez & Engel                                                            Invoice Date           11/26/2018
 600 B Street
 17th Floor                                                                             Total Due              $ 2,724.50
 San Diego CA 92101-3540                                                                AFTER 1/10/2019 PAY $2,996.95




                                                                                        Job No.                233970
Remit To: Peterson Reporting Video & Litigation                                         BU ID                  so
            Services                                                                    Case No.               17CV0079 H JMA
            530 B Street , Suite 350
            San Diego CA 92101-4403                                                     Case Name              Ensource Investment v. Thomas P. Tatham

                                                                                                                                       Exhibit A
                                                                                                                                        Page 4
          Case 3:17-cv-00079-H-LL Document 189-2 Filed 01/30/20 PageID.5883 Page 6 of 9


 Peterson Reporting
     Nationwide Litigation
                                                                                    Invoice No.
                                                                                        416636
                                                                                                            Invoice Date
                                                                                                               11/13/2018
                                                                                                                                    Job No.
                                                                                                                                     233971
 530 B Street Suite 350        800 649 6353 toll-free                                 Job Date                          Case No.
 San Diego, CA 92101           619 260 1069 tel
 petersonreporting.com         619 688 1733 fax
                                                                                     10/29/2018            17CV0079 H JMA
                                                                                                             Case Name
                                                                                  Ensource Investment v. Thomas P. Tatham

       Shannon Sweeney
       Sullivan, Hill, Rez & Engel                                                                         Payment Terms
       600 B Street
                                                                                  Due upon receipt
       17th Floor
       San Diego CA 92101-3540


 Original DVD to the deposition of:
       Justin Pannu                                                                                                                       1,405.50
                                                                                               TOTAL DUE >>>                          $1,405.50
                                                                                               AFTER 12/28/2018 PAY                    $1,546.05
 Access your transcripts, invoices and more on our secure online repository by emailing calendar@petersonreporting.com for your
 username, password and link to your exclusive web page.

 Thank you for calling Peterson Reporting!


                                                                                                                \


Tax ID: XX-XXXXXXX                                                                                      Phone: 619-233-4100     Fax:619-231-4372

                                              Please detach bottom portion and return with payment.



 Shannon Sweeney                                                                Invoice No.           416636
 Sullivan, Hill, Rez & Engel                                                    Invoice Date          11/13/2018
 600 B Street
 17th Floor                                                                     Total Due             $ 1,405.50
 San Diego CA 92101-3540                                                        AFTER 12/28/2018 PAY $1,546.05




                                                                                Job No.               233971
Remit To: Peterson Reporting Video & Litigation                                 BU ID                 us
          Services                                                              Case No.              17CV0079 H JMA
          530 B Street , Suite 350
          San Diego CA 92101-4403                                               Case Name             Ensource Investment v. Thomas P. Tatham

                                                                                                                              Exhibit A
                                                                                                                               Page 2
                  Case 3:17-cv-00079-H-LL Document 189-2 Filed 01/30/20 PageID.5884 Page 7 of 9


           Veritext LLC, Kramm Court Reporting Division
           California Region
           550 West C Street, Ste 800
           San Diego CA 92101
           Tel. 800.939.0080 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Shannon Sweeney                                                                                                         Invoice #:            KRM4021623
                       Sullivan Hill Lewin Rez & Engel                                                                                     Invoice Date:                   11/5/2019
                       600 B Street
                       Suite 1700                                                                                                         Balance Due:                      $519.75
                       San Diego, CA, 92101-3570

          Case:             Ensource v. Tatham
          Job #:            3298489 | Job Date: 4/29/2019 | Delivery: Normal
          Billing Atty: Shannon Sweeney
          Location:         Veritext - Washington, DC
                            1250 Eye Street NW | Suite 350
                            Washington, DC 20005
          Sched Atty: Bonnie E. McKnight Esq. | Panakos Law APC

                       Witness                    Description                                                                                                               Amount

                Joseph V. Haynes                  Certified Transcript                                                                                                       $519.75
               Notes:                                                                                                                        Invoice Total:                  $519.75
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                    $519.75
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          KRM4021623
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:                3298489
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  11/5/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
71690                                                                                                                                             Balance:                  $519.75
                  (American Express, Mastercard, Visa, Discover)                                                                                               Exhibit A
                                                                                                                                                                Page 9
                  Case 3:17-cv-00079-H-LL Document 189-2 Filed 01/30/20 PageID.5885 Page 8 of 9


           Veritext LLC, Kramm Court Reporting Division
           Western Region
           550 West C Street, Ste 800
           San Diego CA 92101
           Tel. 800.939.0080 Fax.
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Shannon Sweeney                                                                                                         Invoice #:            KRM3783420
                       Sullivan Hill Lewin Rez & Engel                                                                                     Invoice Date:                   5/20/2019
                       600 B Street
                       Suite 1700                                                                                                         Balance Due:                      $763.06
                       San Diego, CA, 92101-3570

          Case:             Ensource v. Tatham
          Job #:            3298492 | Job Date: 4/30/2019 | Delivery: Normal
          Billing Atty: Shannon Sweeney
          Location:         Veritext - Boston, MA
                            101 Arch Street | Suite 650
                            Boston, MA 02110
          Sched Atty: Bonnie E. McKnight Esq. | Panakos Law APC

                       Witness                    Description                                                                                                               Amount

               Susan Willard-Killen               Certified Transcript                                                                                                       $763.06
               Notes:                                                                                                                        Invoice Total:                  $763.06
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                    $763.06
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          KRM3783420
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:                3298492
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  5/20/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
71690                                                                                                                                             Balance:                  $763.06
                  (American Express, Mastercard, Visa, Discover)                                                                                               Exhibit A
                                                                                                                                                                Page 6
                  Case 3:17-cv-00079-H-LL Document 189-2 Filed 01/30/20 PageID.5886 Page 9 of 9


           Veritext LLC, Kramm Court Reporting Division
           California Region
           550 West C Street, Ste 800
           San Diego CA 92101
           Tel. 800.939.0080 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Shannon Sweeney                                                                                                         Invoice #:            KRM4021500
                       Sullivan Hill Lewin Rez & Engel                                                                                     Invoice Date:                   11/5/2019
                       600 B Street
                       Suite 1700                                                                                                         Balance Due:                      $890.95
                       San Diego, CA, 92101-3570

          Case:             Ensource v. Tatham
          Job #:            3403611 | Job Date: 6/5/2019 | Delivery: Normal
          Billing Atty: Shannon Sweeney
          Location:         Veritext - Houston, TX
                            4295 San Felipe St | Suite 125
                            Houston,, TX 77027
          Sched Atty: Bonnie E. McKnight Esq. | Panakos Law APC

                       Witness                    Description                                                                                                               Amount

                   Brent Stanley                  Certified Transcript                                                                                                       $890.95
               Notes:                                                                                                                        Invoice Total:                  $890.95
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                    $890.95
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          KRM4021500
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:                3403611
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  11/5/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
71690                                                                                                                                             Balance:                  $890.95
                  (American Express, Mastercard, Visa, Discover)                                                                                               Exhibit A
                                                                                                                                                                Page 8
